529 F.2d 569
The UNITED STATES, Plaintiff-Appellee,v.James Henry AUDETT, Defendant-Appellant.
No. 75--1503.
United States Court of Appeals,Ninth Circuit.
Jan. 26, 1976.

1
Glenn A. Stanberry, Jr., of Davidson & Davidson, Foster City, Cal., for defendant-appellant.


2
Harry J. McCarthy, Asst. U.S. Atty., Seattle, Wash., for plaintiff-appellee.

ORDER OF AFFIRMANCE

3
Before CHAMBERS and KENNEDY, Circuit Judges, and WONG,* District Judge.


4
The court properly instructed the jury on the government's burden of proof.  It also properly instructed the jury on appellant's alibi, stating that if there were reasonable doubt whether appellant was present at the time and place of the alleged offense, the jury must acquit him.  These instructions completely covered appellant's theory and we find no error in the district court's refusal to give the specific instruction that appellant requested.  United States v. Noah, 475 F.2d 688, 697 (9th Cir. 1973).


5
Affirmed.



*
 The Honorable Dick Yin Wong, United States District Judge, for the District of Hawaii, sitting by designation